Citation Nr: 1233128	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  10-10 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating due to individual unemployability (TDIU) due to the service-connected PTSD. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1964 to October 1967. 

The appeal to the Board of Veterans' Appeals (Board) arises from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Wichita, Kansas (RO).  In that rating decision, the RO implemented a June 2009 Board decision awarding service connection for PTSD, and assigned a 30 percent evaluation, effective from August 18, 2003.  The Veteran perfect a timely appeal contesting the 30 percent rating for PTSD and raised, within context of that appeal, the issue of a TDIU rating due to the service-connected PTSD.  See VA Form 9, Appeal to the Board of Veterans' Appeals, dated March 2010; Informal Hearing Presentation to the Board of Veterans' Appeals, dated September 2011.

In a September 2010 Rating Decision, the RO denied a TDIU rating based on all of the Veteran's service-connected disabilities and addressed specifically his service-connected PTSD.  As the Veteran has not initiated an appeal of this rating decision with respect to the denial of a TDIU rating, the Board may infer only the issue of a TDIU rating due exclusively to the service-connected PTSD, under the holding in Rice v. Shinseki, 22 Vet. App. 447, 454-455 (2009) (when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability or during administrative appeal of the initial rating assigned for that disability, it is part of the claim for benefits for that underlying disability).  To the extent the Veteran wishes to raise the issue of a TDIU rating based on his other service-connected disabilities, he is invited to file such a claim at the RO level.

A review of the Virtual VA paperless claims processing system reveals VA treatment records dated from December 2001 to June 2012; paper copies of these records dated prior to June 2010 are located in the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, updated VA treatment records were added to the Veteran's Virtual VA paperless claims file in June 2012.  The VA records dated after August 2009 do not appear to have been considered by the Agency of Original Jurisdiction (AOJ) as reflected in the March 2010 statement of the case (SOC).  VA regulations provide that the Board cannot consider evidence in the first instance unless the appellant waives initial consideration by the AOJ.  See 38 C.F.R. § 20.1304 (2011).  These VA records must be considered by the AOJ on remand.

Notably, a review of the 2011 VA treatment records contained in the Veteran's Virtual VA paperless claims file indicates that the Veteran's PTSD may have worsened since he was last examined by VA in October 2009.  A December 2011 VA treatment record shows that the Veteran related a decline in the quality of his relationships with his wife and children.  Reportedly, he felt this decline was associated with his PTSD symptoms, which included irritability, emotion withdrawal and social isolation.  These more recent VA records in 2011 also show that the Veteran has been assigned a lower Global Assessment of Functioning (GAF) scaled score than previously assigned during the October 2009 VA examination.  In light of these more recent VA treatment records, which suggest that the Veteran's PTSD has worsened since his last VA examination in October 2010, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his PTSD, to include the impact of his PTSD on his ability to work.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  Hence, the Board has no discretion and must remand the issues on appeal for additional development, specifically to afford the Veteran another VA psychiatric examination.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the Veteran and his representative a letter requesting that he provide sufficient information, and if necessary, authorization to enable VA to obtain any outstanding records of pertinent private and VA mental health treatment records, not already of record, and associated them with the claims folder (or with the Veteran's virtual paperless claims file).

2.  After all the available records have been associated with the claims file (or with the Veteran's paperless claims file), the RO/AMC should schedule the Veteran for a VA psychiatric examination, with an appropriate specialist, to evaluate the current severity of his PTSD and to determine the impact of his PTSD on his ability to work.  The claims folder (including all pertinent mental health records contained in the virtual paperless claims file) and a copy of this REMAND are to be made available to and reviewed by the examiner designated to examine the Veteran.

All signs and symptoms of the Veteran's PTSD should be reported in detail.  The examiner should provide a full description of the effects of the service-connected PTSD on the Veteran's occupational and social functioning and on his daily life.  The examiner should identify all present manifestations of the PTSD and should specifically address whether the Veteran's PTSD symptoms cause occupational and social impairment: (1) with reduced reliability and productivity; or, (2) with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood.  The examiner should also address whether the Veteran has total occupational and social impairment due to his PTSD symptomatology.

The examiner must also opine as to whether it is at least as likely as not the Veteran's service-connected PTSD renders him incapable of performing the physical and mental acts required for employment, considering the impairment due to the pathology, symptoms and signs associated with the PTSD, and considering the Veteran's employment history and his educational and vocational attainment.

A complete explanation must be given for any opinion expressed, and the foundation for all conclusions should be set forth. The report of the examination should be associated with the claims file. 

3.  Thereafter, the RO/AMC should review the claims file to ensure that all of the foregoing requested development is completed, to the extent possible, and then readjudicate the issues of entitlement to an initial evaluation in excess of 30 percent for PTSD, and entitlement to a TDIU rating due exclusively to the service-connected PTSD, with consideration of the additional evidence, including the updated VA treatment records dated after 2009 and VA examination report.  If the benefits sought remain adverse to the Veteran, a supplemental statement of the case should be furnished to the Veteran and his representative after according the requisite time period to respond.  The issues should be returned to the Board for appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


